Case: 1:19-cr-00499-CAB Doc #: 17-1 Filed: 02/24/20 10f5. PagelD #: 80

January 19, 2020
Dear Honorable Judge Christopher A. Boko,

My name is Sarah R. Werman and am a 32 year old mother of two adorable children
who are my life. | also love my parents and family very much. | have been working very hard for
the last 5-6 years to make a good life for my children and family, as an example | recently
signed a rent to own lease for a house in Garfield Heights in order to provide a stable home
environment for my children.

| am writing this letter late at night as all that is going on has affected me deeply. To say
i'm sorry or embarrassed in front of my family in not even close to enough. | would tike to
assure this Honorable Court that ! realize that ! made a mistake and will never make the same
mistake again. | would tike to humbly apologize and take full responsibility for my actions.

please take this into consideration as it is very difficult to speak in front of the court
without crying.

(NABAL

Sarah R. Werman

   

 
Case: 1:19-cr-00499-CAB Doc #: 17-1 Filed: 02/24/20 2 of 5. PagelD #: 81

Date: January 19, 2020
To: | Honorable Judge Christopher A. Boyko
From: Alfred E. Werman
Re: Sarah R. Werman

My name is Alfred E. Werman | am Sarah’s father | am 81 years old. | am involved in the family
business as a consultant therefore | work with Sarah on a daily basis heiping educate and
guide her in a profession that | have been a part o for over 60 years. Over the last few years |
have had some health issues including a blood related cancer, macular degeneration and am
scheduled for a hip replacement on January 27, 2020. With these problems my mobility and
energy has been a challenge but | can always rely on Sarah for any help | need. She will call
and or stop by many times during the day to check on me. As you can imagine this is 4 very
reassuring thing in my life as she is always very positive and upbeat.

Sarah is a very loving and caring mother who is teaching her children to be respectful
and caring of others.

After my hip surgery on January 27, 2020 Sarah has volunteered to come and help me
during my recovery period so that ! won't have to a rehabilitation center.

My daughter has always and continues to be a hard working and caring person and is
always there when anyone in the family needs her even though she works 2 Jobs.

Thank you, “7

     
 

 
Case: 1:19-cr-00499-CAB Doc #: 17-1 Filed: 02/24/20 3 of 5. PagelD #: 82

January 16, 2020
Dear Honorable Judge Christopher A. Boyko,

My name is Caryn E. Werman. | am Sarah R. Werman’s mother and | am
respectfully writing to give you some insight on my daughter.

| have watched my daughter over the last 4 or 5 years really stepping up to the
plate and taking responsibility and accountability for everything she has to do. First she
has 2 children a 14 year old son and 10 year old daughter she takes care of. She
makes sure she is there for every school event and sports activity for them. She just
recently entered into a rent to own contact in order to give her children a permanent
home. This was a very proud moment for me. She also is a big part of the life for her 3
_ stepchildren which are at her house almost weekly.

Honorable Judge Boyko I have some serious health issues and Sarah is always
there to lend a hand or help whenever needed. Weather it's picking up prescriptions,
cleaning my house or driving me + Doctor appointments she is always there. | can
count on her when !| call her any hour day or night to help me.

My daughter and | also take care of a 96 year old elderly neighbor. We have
been doing this for the past 3 years since her husband passed away. We make 3-5
visits a day, clean her house, make her meals and grocery shop along with many other
chores. This is a necessity as her only son is 800 miles away.

| know everyone makes mistakes and Sarah has definitely made her share,
although none of them were made with any malice intended. She was always just
trying to help and make everyone happy. Most importantly she is an honest and
trustworthy person that we trust with any aspect of our life.

Respectfully,

lhe & Ue

Caryn’E. Werman

 
Case: 1:19-cr-00499-CAB Doc #: 17-1 Filed: 02/24/20 4 of 5. PagelD #: 83

G18? Turney Boad
Gartisid Heights, Qhie 44125

 

Phone: 216-316-9278

~ es a Email: cwerman@sboclobalnel

 

January 16, 2020

Dear Honorable Judge Christopher A. Boyko,

My name is Cary E. Werman and am the owner of a small family Heating and Air
Conditioning company called A&A Heating and Cooling.

| hold a position in a commercial heating and air conditioning company. Therefore my
daughter Sarah R. Werman runs the company which includes everything from
accounting,dispatching, ordering parts, taking calls and much more. She has had this position
for the past 36 months and Is doing an excellent job. We have 5 employees which she helps
supervise. She is a dedicated, trustworthy employee who keeps the day to day operation
running smoothly.

Respécttully,
Pe ye
liar

Caryn E. Werman
Owner
A&A Heating and Cooling

  

 
Case: 1:19-cr-00499-CAB Doc #: 17-1 Filed: 02/24/20 5 of 5. PagelD #: 84

January 18, 2020

To Honorable Judge Christopher A. Boyko,

My name is Mazelyn Werman | met Alfred M. C. Werman in 2015 along with the rest of
his family. We were married on February 5, 2016 we have 2 boys under the age of 5 along with
a girl with shared parenting under the age of 5. | also have a teenage daughter with disability
that lives with us. As you can imagine our life is rather hectic. Even though my husband has not
been at home with us for the entire period of time due to his bad choices, his sister Sarah R.
Werman has stepped up to the plate to help every day. She is always there to help me get the
children to school and appointments. She will babysit the children when needed and helps out
financially when possible. | can’t think of any day in the last 4 or 5 years that | have not talked
with her and she has been a positive influence on our lives as well as the fives of the entire
family.

i would like to state that Sarah ts a very humble, caring and loving person who Is ready,
willing and able to help at any time.

Sincerely,

Mazelyn Werman _

  

 
